Bloodworth, J.
The indictment in this case contains two counts; the first charging that the accused had in his possession, custody, and control certain liquors, and the second that he sold such liquors. Upon the trial the jury returned a general verdict of guilty, which means guilty on both counts; and as there is no evidence to show any sale, the verdict is without evidence to support it. See Jones v. State, 27 Ga. App. 600 (110 S. E. 37). *610See also Sewell v. State, 23 Ga. App. 765 (5), 766 (99 S. E. 320) Morse v. State, 10 Ga. App. 61, 66 (72 S. E. 534).

Judgment reversed.


Broyles, C. J., and Luke, J., concur.